             Case 1:21-cv-01006 Document 3 Filed 04/12/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                     Civil Division


                                             )
SUE LEE,                                     )
                                             )
               Plaintiff,                    )
                                             )
v.                                           ) Civil Action No. 1:21-cv-1006
                                             )
PUBLIC COMPANY ACCOUNTING                    )
OVERSIGHT BOARD, et al.                      )
                                             )
               Defendants.                   )
                                             )


                   UNOPPOSED MOTION FOR EXTENSION OF TIME

       Defendants, the Public Company Accounting Oversight Board (“PCAOB”) and William

D. Duhnke III, by counsel, hereby respectfully move this Court for an order extending the time

by which they must answer, plead, or otherwise respond to the Complaint to and including April

30, 2021. As grounds for this relief, Defendants state the following:

       1.      Plaintiff filed her Complaint in the Superior Court for the District of Columbia on

or about March 5, 2021.

       2.      Plaintiff served Defendant PCAOB with a Summons and file-stamped copy of the

Complaint on March 22, 2021.

       3.      Undersigned defense counsel accepted service of process on behalf of Defendant

Duhnke on March 23, 2021.

       4.      Defendants removed this action to this Court on April 12, 2020.

       5.      Pursuant to Federal Rule of Civil Procedure 81(c)(2)(C), absent an extension of

time, the Defendants will be required to respond to the Complaint on or before April 19, 2021.
              Case 1:21-cv-01006 Document 3 Filed 04/12/21 Page 2 of 4




        6.      Defendants request that the Court set a response date of April 30, 2021, for both

Defendants. This will result in an 11-day extension of time.

        7.      Defense counsel requires an extension of time so that he may fully investigate the

facts of the case before responding.

        8.      This modest extension of time is reasonable under all circumstances of the case.

Requests for extensions of time of 21-30 days to respond to complaints are routinely approved in

this Court. Moreover, this particular the extension will have no material adverse effect on the

discovery schedule, calendaring of case events, or scheduling of trial. Finally, the delay will not

prejudice Plaintiff.

        9.      Plaintiff, through counsel, has stated that she will not oppose the relief sought by

Defendants in this motion.

        Wherefore, Defendants respectfully request that their motion be granted and that they be

ordered to answer, plead, or otherwise respond to the Complaint on or before April 30, 2021.


                                               Respectfully Submitted,

                                               /s/
                                               Michael J. Lorenger (D.C. Bar 454146)
                                               Lorenger & Carnell PLC
                                               651 S. Washington St.
                                               Alexandria, Virginia 22314
                                               703-684-1800 (Phone)
                                               703-684-1805 (Fax)
                                               mlorenger@lorengercarnell.com

                                               Counsel for Defendants PCAOB and William
                                               Duhnke III
             Case 1:21-cv-01006 Document 3 Filed 04/12/21 Page 3 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                     Civil Division


                                             )
SUE LEE,                                     )
                                             )
               Plaintiff,                    )
                                             )
v.                                           ) Civil Action No. 2021-CA-000704-B
                                             )
PUBLIC COMPANY ACCOUNTING                    )
OVERSIGHT BOARD, et al.                      )
                                             )
               Defendants.                   )
                                             )



                                             ORDER

       Upon consideration of Defendants’ Unopposed Motion for Extension of Time, it is, by

this Court, this ___ day of April, 2021,

       ORDERED, that Defendants’ motion be, and the same hereby is, granted; and it is further

       ORDERED, that Defendants shall answer, plead, or otherwise respond to the Complaint

on or before April 30, 2021.

       SO ORDERED:



       Judge, United States District Court                Date
             Case 1:21-cv-01006 Document 3 Filed 04/12/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of April, 2021, I filed the foregoing Unopposed
Motion for Extension of Time with the Court’s electronic filing system, which will automatically
provide notice to all counsel of record. In addition, I served a copy on Plaintiff’s counsel by
email:

       David Moon
       david@lipplawfirm.com
       Sarah Mugmon
       sarah@lipplawfirm.com
       The Lipp Law Firm
       4000 Legato Rd. – Suite 1100
       Fairfax, Virginia 22033


                                            /s/
                                            Michael J. Lorenger
